Davis, P. J.:
I concur in the result. I do not concur in the views expressed by my brother Bradv, in the first proposition discussed by him. I think the learned judge at Circuit should not have submitted to the jury the question whether there was a contract made hy the ticket agent with ’the plaintiff, upon which the latter was entitled to use the ticket on Wednesday. There was no agreement, but a mere disagreement, on that question, and the ticket agent stamped the ticket to return on Monday, in accordance with his views. The ' *146piaintiff accepted the ticket when so stamped, and made no further objection, and he knew thereby that the agent rejected his idea that these days, from and including Saturday, included the following "Wednesday. Taking the ticket, with knowledge of such stamp or indorsement, made it in the nature of a contract, to which the act of taking with knowledge was an assent. The case in 54 N. Y. 512, establishes the correctness of this view. The defendant is entitled to a reversal and new trial on this ground, as well as that secondly discussed by Brady, J.
Daniels, J., concurred in this qualification of Justice Brady’s opinion.
Judgment reversed and new trial ordered, costs to abide event.